DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/08/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of glycylglycine as component A; malic acid as component B; A and B in a single composition; sodium naphthalene sulfonate as component C; xanthan gum as component D; benzyl alcohol as component E; ethanol as component F. Claims 1-3, 7-10 and 13-16 read on the elected species and are under examination, claims 4-6 and 11-12 do not read on the elected species and are withdrawn from consideration.

Claims 1-16 are pending, claims 1-3, 7-10 and 13-16 are under examination


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sata et al. (US20110014145) in view of Nojiri et al. (US20110150804).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
naphthalene sulfonic acid or salt such as sodium salt from 0.05 to 5% (page 5, [0078-0080]). The composition further comprises thickening agent such as xanthan gum from about 0.05 to 15% (page 5, [0081]). The hair conditioning composition of the present hair conditioning composition Such as a hair rinse, a hair treatment agent, and a hair conditioner, and is preferably used for a method in which after washing hair with a shampoo, an appropriate amount of the composition of the present invention is applied to the hair and well dispersed in the hair, followed by being washed off using water or warm water (page 5, [0084]). The pH of the composition is from about 2 to 7 (page 6, [0095]).
	Nojiri et al. teaches a hair treatment composition containing components (a) and (b ): (a) a compound having 2 or 3 amino acid residues, b) an aliphatic carboxylic acid having no greater than 8 carbon atoms or a salt thereof (abstract). Compound (a ) is preferably glycylglycine at an amount of 0.01 to 10% and compound (b) is maleic acid at an amount of 0.01 to 10% (page 2, [0038]; page 3, [0039-0042]). The composition may further comprises organic solvent such as ethanol and benzyl alcohol (page 3, [0045]). Optional component such as thickener can be included (age 5, [0066]). The pH of the composition is from 2 to 7 (page 6, [0070]). The hair treatment composition of the present invention may suitably be used in an in-bath agent such as a shampoo, a rinse, a conditioner, or a treatment or an out-bath agent such as a hair mousse, a hair mist, a hair lotion, a hair oil, or a styling agent (page 6, [0075]). A method for treating hair of the present invention is carried out by contacting the hair treatment agent explained above , it is allowed to stand for a few seconds to several tens of minutes, and it is then washed away with running water. In the case of a hair mousse, a hair oil, or a styling agent, there can be cited such as a method in which an appropriate amount thereof is contacted with the hair, and it is left as it is (page 6, [0076]). In working example of shampoo, no organic solvent ethanol or benzyl alcohol is required (or present), and in conditioner, 0.5% of benzyl alcohol is included (page 6-7, Table 1; page 12, [0146]; page 13, [0147]). In one process, Hair bundles having a length of 10 cm and a width of 2 cm were washed with a commercial shampoo, rinsed for 30 sec. with running water, and then dried with a towel. Subsequently, they were coated with an appropriate amount of each of the conditioning agents, rinsed for 30 sec with running water, dried with a towel, fixed via upper ends of the hair bundles, and dried naturally (page 8, [0098]). After treatment with the shampoo, there are improvement of hair softness, alignment and luster (page 89, [0097]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sata et al.  is that Sata et al.   do not expressly teach hair treatment agent comprising glycylglycine and malic acid. This deficiency in Sata et al. is cured by the teachings of Nojiri et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sata et al., as suggested by Nojiri et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to treat hair with shampoo comprising glycylglycine and malic acid before treating with hair conditioner of Sata et al. because shampoo comprising glycylglycine and malic acid provides improvement of hair softness, alignment and luster as suggested by Nojiri et al. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to treat hair with shampoo comprising glycylglycine and malic acid and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1-3, Sata et al. and Nojiri et al. teaches hair treatment with shampoo comprising glycylglycine and malic acid then follow with conditioner comprising sodium naphthalene sulfonate, it is up to one of ordinary skill in the art to adjust the wait time at room temperature such as 25ºC after shampoo and start using conditioner. MPEP 2144.05. In the absence of showing criticality of such claimed range, waiting time from 15 second to 60 minutes is obvious. No reducing agent or composition of pH 12-14 is required.

Regarding claims 8-9, Nojiri et al. teaches for shampoo composition, no ethanol or benzyl alcohol is requires, and 0% of ethanol or benzyl alcohol still meets the limitation of “less than 5%” since “less than 5%” encompassing 0%.
Regarding claim 10, Nojiri et al. teaches thickener, and xanthan gum is common thickener in hair product as suggested by Sata et al.  
Regarding claim 13, Nojiri et al. teaches shampoo composition pH 2 to 7.
Regarding claim 14, Sata et al.  teaches thickening agent such as xanthan gum from about 0.05 to 15% but silent about benzyl alcohol, one of ordinary skill in the art would have motivated to include benzyl alcohol at amount of 0.5% because benzyl alcohol is suitable ingredient in conditioner as suggested by Nojiri et al. MPEP 2144.07. Thus, it is obvious for one of ordinary skill in the art to include benzyl alcohol at amount of 0.5% and produce instant claimed invention with reasonable expectation of success.
Regarding claim 16, it is up to one of ordinary skill in the art to adjust and optimize the temperature from room temperature to 30ºC and above though routing experimentation. MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicant’s arguments are moot in view of new ground of 103 rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8932568 in view of  in view of reference patent. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613